IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA, Case No. 1:19-cr-21

UNITED STATES DISTRICT JUDGE
v. DAVID S. CERCONE
LAWRENCE W. NELSON UNITED STATES MAGISTRATE JUDGE

RICHARD A. LANZILLO

ORDER ON DEFENDANT’S
EMERGENCY MOTION FOR RELEASE
PENDING SENTENCING

[ECF NO. 38]

Nee Ne ee ee ee ee ee ee ee ee ve

AND NOW, this 8" day of May, 2020, it is hereby ORDERED that Defendant Lawrence W.
Nelson’s Emergency Motion for Release Pending Sentencing in Light of COVID-19 Pandemic is

DENIED for the reasons set forth below.
I. Background

On August 13, 2019, a federal grand jury returned an indictment charging Mr. Nelson with
one count of Infliction of Bodily Injury in violation of 18 U.S. C. §111(a)(1) and (b). The indictment
alleged that on July 10, 2019, while Mr. Nelson was incarcerated at the Federal Correctional
Institution at McKean, Pennsylvania (FCI-McKean), he struck a correctional officer with his closed
fist, breaking her nose and causing facial contusions. At the time of the acts alleged in the
indictment, Mr. Nelson was serving a twelve-yeat federal sentence fot a 2003 conviction for

conspitacy to possess with intent to distribute cocaine and cocaine base.

On August 29, 2019, Mr. Nelson made his initial appearance before the Court, at which time
he entered a plea of not guilty to the sole count of the indictment and waived his tight to a detention
hearing. The Court granted the Government’s request for detention. Thereafter, on December 13,

2019, Mr. Nelson filed a motion for a detention hearing, which the Court conducted on

1
December 20, 2019. On December 23, 2019, the Court entered an Order detaining Mr. Nelson

pending trial.

On January 3, 2020, Mr. Nelson withdrew his plea of not guilty and entered a plea of guilty
to the sole count of the indictment. During the change of plea hearing, Mr. Nelson admitted to
striking the corrections officer at FCI-McKean and acknowledged that he faced a term of
imprisonment of not more than 20 years for the offense. The Court accepted Mr. Nelson’s guilty
plea and proceeded to find him guilty of the offense and ordered that he remain in custody pending

sentencing, which is scheduled for May 18, 2020. ECF No. 20.

On Aptil 10, 2020, Mr. Nelson filed an Emergency Motion for Release Pending Sentencing,
requesting that the Court release him from detention at the Northeast Ohio Cortectional Center
(NEOCC) to the custody of his long-time partner, Mistie Reza, at her home outside of Morgantown,
West Virginia, or to the custody of his mother, Patricia Streets, who resides in Charleston, West
Virginia. Mr. Nelson asserts that the threat of the coronavirus spreading within NEOCC and his

pteexisting medical conditions of hypertension and borderline diabetes warrant his release pending

sentencing.

Mr. Nelson bases his request for relief on 18 U.S.C. §3142(), which authorizes temporaty
release of a detainee upon his showing a “compelling reason” necessitating such release and,
alternatively, on 18 U.S.C. §3145(c), which permits release pending sentence of some defendants
“upon a showing of ‘exceptional reasons’ why incarceration is inappropriate.” United States v.
Schlesinger, 2005 WL 1657043 at *2 (E.D.N.Y. June 8, 2005). Mr. Nelson also contends that

circumstances compel his release based upon Fifth Amendment due process considerations.

The Government initially argued that Mr. Nelson’s continued detention is mandated by 18

U.S.C. §3143(a)(2), which provides that the “judicial officer shall order that a person who has been
found guilty of [certain offenses involving crimes of violence] and awaiting imposition of execution
of sentence be detained unless...(1) the judicial officer finds there is a substantial likelihood that a
motion for acquittal or new trial will be granted; or (1) an attorney for the Government has
recommended that no sentence of imprisonment be imposed on the person; and ...the judicial
officer finds by cleat and convincing evidence that the person is not likely to flee or pose a danger to
any other person or the community.” (emphasis added). An assault in violation of 18 U.S.C.
§111(b) qualifies as one of the crimes of violence within the scope of §3143(a)(2), and Mr. Nelson
does not atgue that is he is eligible for release under either of its exceptions to mandatory detention.
Instead, Mr. Nelson argues that notwithstanding the provisions of §3143(a)(2), a defendant is subject
to release under §3142(1) or §3145(c) if he makes the required showing under either. Because the
Court finds that Mr. Nelson has not demonstrated a “compelling reason” necessitating his
temporary release or “exceptional reasons” for his release, it need not address the interplay among

the foregoing provisions.

IL. Discussion

A. NEOCC

The total inmate and detainee population at NEOCC is approximately 1,626 souls.' To date,
no inmate or detainee at NEOCC has tested positive for the coronavirus. Approximately 59% of
NEOCC’s population are state inmates and the remainder are federal detainees like Mr. Nelson.

‘The state inmates and federal detainees are housed separately within the facility and do not interact.

Currently, NEOCC is only tecetving new federal detainees. All ate screened before they ate

 

! During the hearing on Mr. Nelson’s motion, both his counsel and the Government’s counsel repeatedly referred to
testimony of NEOCC personnel from a detention hearing in United States v. Tyrone Pratt, 2:19-c1-213. Given their
proffers and partial reliance on that testimony, both counsel consented to this Court reviewing and considering that
testimony as part of the record in this case. Much of the information in this Order concerning conditions and practices
within NEOCC is taken from the transcript of that proceeding.

3
accepted into the facility. If a detainee has a temperature over 100.4 degtees, he is not accepted into
the facility. If any detainee on a transport fails the screening, all detainees on that transport are sent
back to their departure points. Detainees who arrive and ate cleared for entry ate assigned to two
intake pods whete they ate segregated from the general prison population for fourteen days before
transfer to the general prison population. New entrants to the NEOCC also go through an initial
medical assessment. Any detainee or inmate who leaves the facility for a medical appointment or
other reason is quarantined in a single cell within the restricted housing unit of the facility for
fourteen days upon his return. Any inmate who complains or shows any symptoms of COVID-19

is referred to the medical department and the warden or deputy warden 1s notified.

NEOCC posts signage throughout the facility and conducts town hall meetings with each
housing unit twice per week to emphasize mitigation protocols such as handwashing and social
distancing and to distribute masks and hand soap. All inmates and detainees are encouraged to
maintain social distance, but no disciplinary action is taken against those who do not. Federal
detainees are normally housed in double cells. Meals are provided to one housing unit at a time.
Each housing unit has 64 detainees who enter a main hallway and then file through a portable
serving line where they recetve theit meals before returning to their housing unit. Meals are served
by other inmates who must wear masks and gloves. Each housing unit has only five showets to

setve its 64 inmates.

Federal detainees are strongly encouraged to weat masks. Although masks are not required
for the general population, most inmates wear them when they leave their housing units. Two
housing units, or a total of 128 detainees, participate in recreation at a time. Inmates also must line
up for medication distribution and occasionally to use the telephone. Again, social distancing in

these contexts is encoutaged but not enforced through discipline.
The federal detainee side of the facility has two negative pressute tooms available in the
event any federal detainee is confirmed or suspected of COVID-19. In addition, NEOCC has two
vacant housing units, B6 and B8, that are ready to accommodate and isolate in single cells up to an
additional 56 positive cases, if necessary. COVID-19 tests are available at NEOCC and are
administered based upon the facility’s understanding of CDC guidelines. Between twelve and fifteen
medical staff are available at the facility during a day shift. PODs within NEOCC are currently
disinfected every two hours. This includes a porter spraying all high-touch areas with sanitizer and
wiping down all surfaces. This process is then recorded in a logbook to ensure compliance. ‘This

practice also serves as a teminder for the staff and detainees to wash their hands.

NEOCC normally maintains a total staff of 461 employees, not including transportation
staff, with between 250 and 324 individuals in and out of the facility each day. Staff, contractors and
vendots entering NEOCC are also screened for temperature, contact with individuals with
diagnosed coronavirus, and symptoms such as coughing, wheezing and shortness of breath. Social
distancing procedures are maintained for personnel entering the facility, including screening tents
outside the facility’s front gate, limitations on the number individuals entering common ateas at one
time, and markings to keep individuals at least six feet apart. All staff members within NEOCC are

currently required to wear masks.

Three cases of coronavirus have been reported among personnel at NEOCC. Two involved
staff members; the other was a contractor to the facility. All three have been quarantined from the +
facility. Following the two employees testing positive for coronavirus on April 8 and 9, NEOCC
conducted contact tracing and, based on that tracing, excluded an additional eleven employees or

contractors from the facility for a period. This contact tracing also included inmates and resulted in
one inmate being placed in quarantine. As of April 28, NEOCC was in the process of conducting

contact tracing concerning the third staff member or contractor who tested positive for the virus.

Social distancing is encouraged but not always possible for correctional officers during a
shift. For example, if officers are required to intervene in an inmate altercation, social distancing
may not be possible. Otherwise, during staff breaks and meals, employees ate not permitted to

congregate.

NEOCC 1s located Mahoning County, Ohio. The most recent data available to the Court
for Mahoning County report 1,024 confirmed cases of coronavirus and 108 deaths. The Court

acknowledges that these numbers may be significantly undet-reported.
B. The Risks of COVID-19

Dr. Homer Venters, a physician, internist and epidemiologist with extensive experience in
providing, improving and leading health services for incarcerated people, provided an affidavit and
testified on behalf of Mr. Nelson. He described the magnitude and impacts of the coronavirus
pandemic on a national and local level. He explained that when COVID-19 entets a community it
inevitably will find its way into correctional facilities in that community and once inside a facility
correctional health and security personnel will be unable to stop it from spreading rapidly among the
prison population. Dr. Venters relied in part on anonymous sutveys of inmates and personnel
within NEOCC in support of his critique of practices within the facility. Such surveys have only
minor value and relevance because neither their design, sample size nor sample tepresentation is
scientifically sound. Nevertheless, the Court accepts that NEOCC mitigation practices and measure,

while substantial, are far from perfect.

Dr. Venters reviewed unspecified medical records of Mr. Nelson and observed that his

“medical information indicates that he has hypertension for which he is prescribed two medications,

6
as well as a recent reports (sic) of abdominal symptoms, diagnosis of irritable bowel syndrome,
gasttic reflux, anemia, constipation and post-traumatic stress disorder.” Dr. Venters also noted that
Mt. Nelson reported he had experienced a dry cough. Based upon Mr. Nelson’s hypertension, Dr.
Venters concluded that he “meets CDC criteria to be considered as high risk for serious illness or
death from COVID-19.” Dr. Venters did not indicate that Mr. Nelson is diabetic or discuss the
efficacy of his two medications in controlling his high blood pressure. In his affidavit and
testimony, Dr. Venters expressed his belief that NEOCC categorizes the medical conditions of
inmates in a manner that fails to identify many inmates who should be considered “high risk” for
COVID-19. See ECF No 45-2, pp. 14-15. He was particularly critical of how NEOCC policies
evaluate asthma and diabetic patients. Based upon his interpretation of CDC criteria, he opined that

one-quarter to one half of all detainees at NEOCC should he considered “high tisk.” Id, p. 15.

Johnathan Louis Golob, a specialist in infectious diseases and internal medicine at the
University Michigan School of Medicine in Ann Arbor, Michigan, also provided an affidavit that was
submitted on behalf of Mr. Nelson. Dr. Golob identified “[p]eople over the age of fifty ... at higher
tisk, with those over 70 at a setious risk” of severe illness from COVID-19. He also identified
“medical conditions that increase the tisk of serious COVID-19 fot people of any age” as including
“those with lung disease, heart disease, diabetes, or immunocompromised (such as from cancer,
HIV, autoimmune diseases, blood disorders (including sickle cell disease, chronic liver or kidney

disease, inherited metabolic disorders, stroke, developmental delay or pregnancy.”

 

2 Dr. Venters’ affidavit also identified individuals who ate smokers as being at higher risk of COVID-19
complications. (ECF No. 45-2, p. 6). Thete is no indication that Mr. Nelson is a smoker. During the
videoconference hearing on this matter, however, Ms. Reza, the proposed custodian for Mr. Nelson was
observed smoking a cigarette within the home where Mr. Nelson is to reside if released.
The CDC identifies “those at high-risk for severe illness from COVID-19%’ as including
“(people of all ages with underlying medical conditions, particularly if not well controlled, including:
¢ People with chronic lung disease or moderate to severe asthma
¢ People who have serious heart conditions
¢ People who are immunocompromised
o Many conditions can cause a person to be immunocompromised,
including cancer treatment, smoking, bone mattow or otgan
transplantation, immune deficiencies, poorly controlled HIV or
AIDS, and prolonged use of corticosteroids and other immune
weakening medications
¢ People with severe obesity (body mass index [BMI]] of 40 or higher)
e People with diabetes
¢ People with chronic kidney disease undergoing dialysis
e People with liver disease

https://www.cdc.gov/coronavitus/2019-ncov/need-extta-precautions /people-at-higher-tisk.html

(emphasis supplied).

The CDC’s list of “setious heart conditions” includes “pulmonary hypertension,” but not
general hypertension. “Pulmonary hypertension is a type of high blood pressure that affects the
arteries in your lungs and the right side of yout heart.” https://www.mayoclinic.otg/diseases-
conditions /pulmonary-hypertension/symptoms-causes/syc-20350697. “While in regular
hypertension (also known as high blood ptessute), the arteries throughout the body are constricted,
[pulmonary hypertension] primarily affects the blood vessels in the lungs, making the tight side of
the heart work harder.” https://phassociation.org/patients /aboutph/types-of-ph/. Data from
other countries battling the coronavirus epidemic have documented, however, that individuals with
general hypertension ate at an elevated tisk of death relative to the general population. But the
American Journal of Hypertension recently reported that “there is as yet no evidence that
hypertension is related to outcomes of COVID-19, or that [typical hypertension medication] use is
harmful, or for that matter beneficial, during the COVID-19 pandemic.” Ernesto L Schiffrin, John
M Flack, Sadayoshi Ito, Paul Muntner, R Clinton Webb, Hypertension and COVID-19, American

8
Journal of Hypertension, Volume 33, Issue 5, pp. 373-374 (May 2020) (available at

https://doi.org/10.1093/ajh/hpaa057).

IIL. Conclusion

After considering all evidence and proffers of the parties, the Court finds that the facts do
not support a finding of a “compelling reason” necessitating Mr. Nelson’s tempotaty release under
18 U.S.C. §3142@) ot “exceptional reasons” for release pending sentence under 18 U.S.C. §3145(c).
Recently, District Judge Cathy Bissoon of this Court reviewed circumstances at NEOCC and held
that the defendant in that case had “not yet demonstrated that circumstances at NEOCC have
become so dire as to create a level of ‘exceptionality’ that directs relief at this point.” United States v.
Marquis Brown, No. 2:18-ct-00077 (W.D. Pa. April 9, 2020) (ECF No. 70, p.5) (citing United States v.
Raia, App. No. 20-1033 at *8 (3d Cir. Apr. 2, 2020)). This conclusion continues to apply in this
matter. Although two staff members and one contactot at NEOCC have tested positive for the
coronavirus, the facility acted promptly to identify through contact tracing individuals who are likely
to have been exposed to them and to exclude or quarantine the infected individuals and their
contacts for a period of time necessary to mitigate the risk of spreading the virus to the general
ptison population. While not perfect, NEOCC has taken significant actions to mitigate the risk of
the coronavirus spreading in the facility and to prepare to respond effectively in the event inmates
become infected. NEOCC personnel have a powerful incentive to abide strictly by the policies,
ptocedures and guidelines in place. Each day they enter the facility they face risks similar to those of
the inmates they serve. Any failure to follow mitigation procedures would place not only themselves
but their families at greater risk of infection. While it is true that, unlike Mr. Nelson, NEOCC
personnel face this risk voluntarily, their incentive to mitigate the tisk for themselves and inmates

remains strong.
Further, the concerns expressed on behalf of Mr. Nelson remain too generalized to permit
his release under §3145(c) or §3142(). As Dr. Venters testified, he considers between one-quarter
and one-half of the population at NEOCC to be at high tisk of COVID-19 complications. As this
consideration applies to a broad category of individuals, Mr. Nelson’s situation cannot be considered
exceptional. See Marquis Brown, No. 2:18-ct-00077 (ECF No. 70, p.4) (citing United States v. Jones, 2020
WL 1674145, at *3 (W.D. Pa. Apr. 6, 2020) (“Most courts have defined exceptional under § 3145(c)
as Clearly out of the ordinary, uncommon, or rare.”); United States v. Sotelo, 2016 WL. 4191022, at *5
n.30 (E.D. Pa. Aug. 4, 2016) (“exceptional requites something out of the ordinary to distinguish the
defendant’s case from those of [other defendants] subject to mandatory detention’”)). While the
Court does not underestimate the potential for the coronavirus to make its way from the community
into NEOCC, and acknowledges that it already may have done so, the risks it presents apply across
much, if not all, of the prison population. In addition, Mr. Nelson’s sentencing hearing is scheduled
for May 18, 2020, and his further confinement, if any, will likely be determined at that time. The
imminence of the sentencing hearing further negates any tationale for immediate release to either of

the proposed custodians in West Virginia.

Finally, Mr. Nelson’s conditions of confinement do not violate constitutional requitements.
Prison officials violate the Eighth Amendment’s prosctiption against cruel and unusual punishment
where they act with deliberate indifference to serious medical needs of prisoners. Estelle v. Gamble,
429 US. 97 (1976) (internal quotation omitted). Here, however, NEOCC personnel continue to
take significant actions to mitigate the risks of the coronavirus to Mr. Nelson and the other inmates

at NEOCC. No showing of deliberate indifference to Mr. Nelson’s health has been made in this

case.

10
IT IS SO ORDERED.

CSA

RICHARD A. LANZILLO
United States Magistrate Judge

Dated: May 8, 2020

11
